office_of_chief_counsel internal_revenue_service memorandum number release date cc psi b02 brposton postn-120171-05 uilc date date to special counsel to sb division counsel small_business self-employed third party communication none date of communication not applicable from chief branch passthroughs special industries ------------------------------- subject this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent under sec_6110 of the code issue are items of ordinary_income in respect of a decedent ird within the meaning of sec_691 received by an estate and which are properly included in the estate’s gross_income included in the estate’s distributable_net_income dni under sec_643 and used to determine the estate’s income distribution_deduction under sec_661 conclusion in general ordinary ird items received by an estate which are properly included in the estate’s gross_income are included in dni and used to determine the income distribution_deduction facts the facts submitted to our office indicate that a number of estates and trusts are under examination with a similar set of relevant facts because we have been informed that most of the pending cases involve estates we will refer only to estates in this postn-120171-05 memorandum but the same analysis applies to trusts the estate has received an item of ordinary ird which is properly included in its gross_income although allocated to corpus under applicable state law and makes a distribution of cash to beneficiaries in the same taxable_year or if the relevant election has been made within the sixty-five day period described in sec_663 common examples of such ordinary ird items would include amounts received from individual_retirement_accounts iras and qualified or non-qualified deferred_compensation plans the estate completes its form_1041 u s income_tax return for estates trusts including the ird received in its dni and claiming an income distribution_deduction based on that inclusion law and analysis sec_643 generally defines the term dni as the taxable_income of the estate computed with certain modifications sec_661 provides that in any taxable_year a deduction is allowed in computing the taxable_income of an estate for the sum of the amount of income for such taxable_year required to be distributed currently and any other_amounts_properly_paid_or_credited_or_required_to_be_distributed for such taxable_year but such deduction shall not exceed the dni of the estate sec_691 provides that the amount of all items of gross ird which are not properly includible in respect of the taxable_period in which falls the date of the decedent s death or a prior period including the amount of all items of gross_income in respect of a prior decedent if the right to receive such amount was acquired by reason of the death of the prior decedent or by bequest devise or inheritance from the prior decedent shall be included in the gross_income for the taxable_year when received of a the estate of the decedent if the right to receive the amount is acquired by the decedent s estate from the decedent b the person who by reason of the death of the decedent acquires the right to receive the amount if the right to receive the amount is not acquired by the decedent s estate from the decedent or c the person who acquires from the decedent the right to receive the amount by bequest devise or inheritance if the amount is received after a distribution by the decedent s estate of such right sec_691 causes items of ird received by an estate to enter into its gross_income and thus its taxable_income unless removed by some other provision dni under sec_643 is defined as taxable_income with certain modifications none of which are relevant under the facts described above therefore under the circumstances described above dni will generally include the ird items received if those items were properly included in the gross_income of the trust the income distribution_deduction of the estate under sec_661 will be limited by the dni so calculated the beneficiary who receives a distribution from the estate will include the ird received in that beneficiary’s gross_income subject_to the rules of sec_662 postn-120171-05 rollert v commissioner 752_f2d_1128 6th cir which has been cited for the general proposition that ird items are not included in dni concerns a factually and legally distinguishable situation in rollert an estate claimed an income distribution_deduction for the distribution of rights to receive future payments of ird to the decedent’s residuary_trust without having taken the value of the rights into the estate’s gross_income the court correctly held that this treatment was inconsistent with sec_691 and that the full value of the payments actually received was includible as ird in the years received by the residuary_trust the assignment of rights to receive ird to a beneficiary by a_trust or estate is governed by different rules than the receipt of actual payments by the trust or estate followed by a distribution of cash to the beneficiaries there is no conflict between rollert and our conclusion in this memorandum we would note that in rollert the estate would not have been eligible to take the sec_661 deduction even if it had taken the present_value of the rights into its gross_income because the estate was not the proper party to include any amounts in gross_income as sec_691 requires inclusion in gross_income of only the actual payments and only by the party receiving those payments we would recommend that the cases currently in examination should be resolved consistent with this memorandum and that training and audit materials should reflect this position cases where a deduction has been claimed for the distribution of future rights to ird as in rollert cases involving distributions made in a subsequent taxable_year or beyond the sec_663 period if an election has been made under that section or cases involving items of capital_gain ird may require further coordination with the office_of_chief_counsel this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call --------------------- if you have any further questions
